233 S.W.3d 231 (2007)
In re the MARRIAGE OF Stephanie KING, n/k/a Stephanie Dobbs, Respondent.
Chance Aaron King, Appellant.
No. ED 88923.
Missouri Court of Appeals, Eastern District, Division Two.
September 18, 2007.
Jonathan D. Marks, Murry A. Marks, The Marks Law Firm, L.L.C., St. Louis, MO, for appellant.
Alice Kramer, Julie Huffman Mc Carver, Hillsboro, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.


*232 ORDER

PER CURIAM.
Chance King, ("Father") appeals from a judgment in the Circuit Court of Jefferson County modifying the judgment dissolving his marriage to Stephanie King ("Mother"). In his sole point, Father contends that the trial court erred in modifying the original dissolution decree by designating Mother as primary physical custodian for residential and educational purposes rather than Father.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).